DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, “an application” should be “the application” as it was introduced in claim 1.
As to claim 11, it repeats the amended portion of claim 1 leading to numerous antecedent basis issues (e.g. multiple instances of “a situation,” “an unlocking,” etc.).
As to claim 16, it is unclear if “a process” is the same as “the process” in claim 1. The relationship between the multiple instances of “an application” in claim 16 and “the application” in claim 1 is also unclear.
		Claim 12 is rejected for depending on claim 11 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haparnas (US 2005/0282590 A1) in view of Mahowald (US 2013/0064380 A1).
As to claim 1, Haparnas discloses a method of operating an electronic device comprising a processing unit and a speaker (¶0012, Figs. 1 and 3a. Mobile device 100 with speaker 110 and CPU 1101.), the method being performed by the processing unit and comprising:
when detecting that a process regarding an application installed in the electronic device which implies audio output from the speaker is to be performed, determining (a) if the electronic device is in a quiet environment (¶0012, ¶0015, ¶0037 and Figs. 1 and 2a. “The sampling is performed prior to mobile device receiving an incoming call, or after mobile device receives an incoming call and before a ring tone is generated by the mobile device.” “Microphone 120 receives an audio input comprising a sample of the noise in the surrounding environment.”); and
when the electronic device is determined as being in a quiet environment, performing (b) the process with a reduced level of audio output from the speaker (¶0012 and ¶0042-0043, Figs. 1 and 2a. “If it is determined that the ambient noise level is below the second threshold T2, then control software 1122 causes control mechanism 140 to decrease the volume of speaker 110 or the ring tone.” “For example, if the user walks into a classroom (i.e., a quiet environment) then the speaker volume would be adjusted automatically.”).
	Haparnas does not expressly disclose wherein a situation wherein the process regarding an application installed in the electronic device which implies audio output from the speaker is to be performed corresponds to one of the following: an unlocking of the electronic device by a user while the application is running in a foreground and provides the audio output; a switching of the application from running in a background to running in the foreground while the application provides the audio output; and a disconnection of an external audio output unit while the application is running in the foreground and provides the audio output.
	Haparnas in view of Mahowald discloses wherein the process regarding an application installed in the electronic device which implies audio output from the speaker is to be performed corresponds to one of the following: an unlocking of the electronic device by a user while the application is running in a foreground and provides the audio output; a switching of the application from running in a background to running in the foreground while the application provides the audio output; and a disconnection of an external audio output unit while the application is running in the foreground and provides the audio output (Mahowald, ¶0040-0041, Fig. 3. “Sound-processing circuitry can: (1) begin to estimate the ambient sound immediately upon power-on, thereby estimating the ambient sound level before other noise-producing components in the system begin generating noise.” “After the system receives a power-on or "resume" signal (operation 300), the system immediately turns on the sound sensor (operation 310). The system detects the ambient sound level while initiating the boot sequence (operation 320), and then reads the sound sensor during or after the boot sequence has completed (operation 330). The system then proceeds to perform the volume adjustment process described in FIG. 2 (operation 340).” ¶0030 further discloses the device can be a mobile communication device. Ambient noise detected immediately after a device resume signal (reads on unlocking) in order to adjust sound output before the system begins to generate sound. Having a sound producing application/program open while the device is in sleeping/locked is well known in the art (See at least background of instant specification) and to “other noise-producing components in the system” is viewed as reading on the limitation or, at the very least, as being an obvious variation.).
Haparnas and Mahowald are analogous art because they are from the same field of endeavor with respect to controlling device sounds based on ambient sound level.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to detect ambient sound level at after a resume signal, as taught by Mahowald. The motivation would have been to prevent an inappropriately loud sound upon resuming use of the device (Mahowald, ¶0005 and ¶0040-0041.).
As to claim 3, Haparnas in view of Mahowald discloses wherein the electronic device further comprises a microphone (Haparnas, microphone 120, Fig. 1), 
the method further comprising recording ambient noise using the microphone, the determining (a) being performed based on the recorded ambient noise (Haparnas, ¶0037, Figs. 1 and 2a. “Microphone 120 receives an audio input comprising a sample of the noise in the surrounding environment.”).
As to claim 4, Haparnas in view of Mahowald discloses wherein the determining (a) further comprises analyzing the recorded ambient noise so as to determine a noise intensity value, the determining (a) being performed based on the determined noise intensity value (Haparnas, ¶0044, Fig. 2a. “Control software 1122 may determine the degree by which the measured ambient noise level is less than the second threshold T2, so as to decrease the speaker volume accordingly. For example, if the ambient noise level is measured as being 3 decibels less than the second threshold T2, then control software 1122 may cause the speaker volume to be decrease by 4 decibels.”).
As to claim 5, Haparnas in view of Mahowald discloses wherein the electronic device is determined as being in a quiet environment when the noise intensity value is below a noise threshold (Haparnas, ¶0042-0043, Fig. 2a. Below threshold T2.).
As to claim 6, Haparnas in view of Mahowald discloses wherein the reduced level of audio output is a function of the determined noise intensity value (Haparnas, ¶0044, Fig. 2a. “Control software 1122 may determine the degree by which the measured ambient noise level is less than the second threshold T2, so as to decrease the speaker volume accordingly. For example, if the ambient noise level is measured as being 3 decibels less than the second threshold T2, then control software 1122 may cause the speaker volume to be decrease by 4 decibels.”).
As to claim 8, Haparnas in view of Mahowald discloses a previous act of monitoring requests for audio output, from an application to the speaker, so as to detect when the process regarding an application installed in the electronic device which implies audio output from the speaker is to be performed (Haparnas, ¶0037, Fig. 2a. “Control software 1122 is executed on mobile device 100 to monitor incoming calls (S210).”).
As to claim 9, Haparnas in view of Mahowald discloses wherein the method is implemented by a media controller of an operating system of the electronic device (Haparnas, ¶0067-0070, Fig. 3b. Control software of Palm, Nucleus, Microsoft Windows, or Macintosh operating systems.).
As to claim 10, Haparnas in view of Mahowald discloses wherein the determining (a) is only performed when detecting that the process implying audio output from the speaker is to be resumed (Mahowald, ¶0040-0041, Fig. 3. Ambient noise detected immediately after a device resume signal (reads on unlocking) in order to adjust sound output before the system begins to generate sound. Having a sound producing application/program open while the device is in sleeping/locked is well known in the art (See at least background of instant specification) and to “other noise-producing components in the system” is viewed as reading on the limitation or, at the very least, as being an obvious variation.). 
The motivation is the same as claim 1 above.
As to claims 13-15, they are directed towards substantially the same subject matter as claim 1 and are therefore rejected using the same motivation as claim 1 above. Further reference is made to Figs. 3a-b of Haparnas showing both hardware and software environments. 
As to claim 16, Haparnas in view of Mahowald discloses wherein detecting that a process regarding an application installed in the electronic device which implies audio output from the speaker is to be performed is performed during running of an application providing audio output (Mahowald, ¶0040-0041, Fig. 3. Ambient noise detected immediately after a device resume signal (reads on unlocking) in order to adjust sound output before the system begins to generate sound. Having a sound producing application/program open while the device is in sleeping/locked is well known in the art (See at least background of instant specification) and to “other noise-producing components in the system” is viewed as reading on the limitation or, at the very least, as being an obvious variation.).
The motivation is the same as claim 1 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haparnas in view of Mahowald, as applied to claim 1 above, in view of You (US 2013/0018584 A1).
As to claim 7, Haparnas in view of Mahowald does not expressly disclose wherein the speaker is muted in the performing (b).
Haparnas in view of Mahowald as modified by You discloses wherein the speaker is muted in the performing (b) (You, ¶0012 and Table 1. Switched to mute or vibration mode in lower noise range (quiet environment).). 
Haparnas, Mahowald and You are analogous art because they are from the same field of endeavor with respect to adjusting notification based on environment.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to mute the signal in lower noise environment, as taught by You. The motivation would have been to prevent the mobile phone from disturbing a meeting (You, ¶0004) or a similar situation where quiet is necessary.).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haparnas, as applied to claim 1 above, in view of Li et al. (US 2020/0374381 A1, copy of machine translation of PCT filed 8/31/17 included) hereinafter “Li.”
As to claim 11, Haparnas in view of Mahowald discloses wherein a situation wherein the process regarding an application installed in the electronic device which implies audio output from the speaker is to be performed corresponds to one of the following: an unlocking of the electronic device by a user while the application is running in a foreground and provides the audio output; a switching of the application from running in a background to running in the foreground while the application provides the audio output; and a disconnection of an external audio output unit while the application is running in the foreground and provides the audio output (Mahowald, ¶0040-0041, Fig. 3. “Sound-processing circuitry can: (1) begin to estimate the ambient sound immediately upon power-on, thereby estimating the ambient sound level before other noise-producing components in the system begin generating noise.” “After the system receives a power-on or "resume" signal (operation 300), the system immediately turns on the sound sensor (operation 310). The system detects the ambient sound level while initiating the boot sequence (operation 320), and then reads the sound sensor during or after the boot sequence has completed (operation 330). The system then proceeds to perform the volume adjustment process described in FIG. 2 (operation 340).” ¶0030 further discloses the device can be a mobile communication device. Ambient noise detected immediately after a device resume signal (reads on unlocking) in order to adjust sound output before the system begins to generate sound. Having a sound producing application/program open while the device is in sleeping/locked is well known in the art (See at least background of instant specification) and to “other noise-producing components in the system” is viewed as reading on the limitation or, at the very least, as being an obvious variation.).
The motivation is the same as claim 1 above.
Haparnas in view of Mahowald does not expressly disclose when the electronic device is determined as being in the quiet environment, inviting the user to confirm whether to perform the process with the reduced level of audio output from the speaker.
Haparnas in view of Mahowald as modified by Li discloses when the electronic device is determined as being in the quiet environment, inviting the user to confirm whether to perform the process with the reduced level of audio output from the speaker (Li, ¶0214 and ¶0221, Fig. 13a. “A pop-up window pops up on the mobile terminal, to prompt the user that "You are going to arrive at the library 10 minutes later, do you need to adjust a vibration alerting mode?" “in addition to presenting the prompt information to the user by using the foregoing user interfaces, the mobile terminal may further prompt, by using a voice, a light, a current, or another manner, the user that the mobile terminal has automatically adjusted a vibration amplitude and a vibration frequency in the vibration alerting mode.” User prompted to reduce volume manually in quiet environment, or user prompted and system does it automatically.).
Haparnas and Li are analogous art because they are from the same field of endeavor with respect to mobile phone notification based on environment.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to prompt the user, as taught by Li. The motivation would have been to confirm the user wants to change the output settings.
 As to claim 12, Haparnas in view of Mahowald as modified by Li discloses wherein the inviting step comprises requesting the user to choose one of the following acts: performing the process with the reduced level of audio output from the speakers; performing the process with a normal level of audio output from the speaker; cancelling the process (Li, ¶0214 and Fig. 13a. User can approve or cancel adjusting the notification amplitude.). 
The motivation is the same as claim 11 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654